HARRIS, Justice
(concurring in part and dissenting in part).
I concur in the majority opinion affirming on the appeal but would reverse on the cross appeal. After the conservatorship was opened cattle which had belonged to Brady were sold and the proceeds were deposited in the conservatorship account.. Eventually the proceeds became the property of the plaintiffs.
Ralph Brown’s claim to the cattle was based on a bill of sale from Brady. Although the jury was entitled to find it valid, I cannot believe under the circumstances here the bank should be held liable for converting the cattle. Thomas B. Brown, the other plaintiff, testified as follows:
Q. He [Howard Brady] acted as though it was his property, didn’t he, when he told you he didn’t want them sold? A. As far as we were concerned, and I suppose him too, it was his stuff until he was dead, yes.
*480With feed running out the bank was forced to sell the cattle. Iowa Code § 633.123 (1987) (duty of conservator to conserve and reinvest the property of the ward with prudence); In re Guardianship of Laufert, 247 Iowa 1362,1361, 79 N.W.2d 187,193 (1966) (conservator has the duty to exercise care and prudence in management of property). Surely the bank should not be forced to elect between dereliction of a fiduciary duty and liability for conversion.
The trial court should have sustained the bank’s motion for a directed verdict in Ralph Brown’s conversion action.